Cite as 2017 Ark. 221

                 SUPREME COURT OF ARKANSAS
                                       No.   CV-17-268

BROOKSHIRE GROCERY COMPANY                        Opinion Delivered   June 8, 2017

                              APPELLANT           PETITION FOR REVIEW
V.                                                FROM THE ARKANSAS COURT
                                                  OF APPEALS
CLEON MORGAN, SR.                                 [NO. CV-16-850]

                                 APPELLEE
                                                  COURT OF APPEALS OPINION
                                                  VACATED; CASE REMANDED;
                                                  IN RE MEMORANDUM OPINIONS,
                                                  16 ARK. APP. 301, 700 S.W.2D 63 (1985)
                                                  OVERRULED; ARKANSAS SUPREME
                                                  COURT RULE 5-2(e) AMENDED.


                                       PER CURIAM

       On April 3, 2017, appellants filed a petition with this court asking us to review an

opinion handed down by the court of appeals on March 15, 2017. In this Workers’

Compensation case, neither the Full Commission nor the court of appeals issued a formal

opinion. The Full Commission merely adopted the Administrative Law Judge’s findings, and

the court of appeals issued a memorandum opinion. In its memorandum opinion the court

of appeals stated:

       It is the Commission’s duty, not ours, to make credibility determinations, to weigh the
       evidence, and to resolve conflicts in the evidence and testimony. Green v. N. Little
       Rock Sch. Dist., 2016 Ark. App. 512. Because the sole issue now before us is the
       sufficiency of the evidence, and because the Commission’s opinion adequately explains
       its decision, we affirm by memorandum opinion. In re Memorandum Opinions, 16
Ark. App. 301, 700 S.W.2d 63 (1985) (per curiam).

Brookshire Grocery Co. v. Morgan, 2017 Ark. App. 170. We note, however, that the issue on
                                    Cite as 2017 Ark. 221

appeal was not one of disputed fact but whether the facts as presented led to the legal

conclusion that the injured party, a Jefferson County Deputy Sheriff, was an employee or

independent contractor when, while working as a security guard at a grocery store, he was

injured while pursuing a shoplifter that he had arrested and who subsequently escaped.

       We decline to consider appellant’s petition without the issue first being analyzed by a

court of law. The court of appeals’s opinion provides no meaningful analysis. We therefore

vacate the court of appeals’s opinion and remand this case to the court of appeals to properly

analyze this case.

       When the court of appeals handed down its per curiam In re Memorandum Opinions, 16
Ark. App. 301, 700 S.W.2d 63 (1985), the court of appeals was just six years old and consisted

of only six judges. The court faced a large backlog of cases, and as a means of managing a

crushing workload, it promulgated its memorandum-opinion policy.

       Since that time, however, the legislature doubled the number of judges on the court

of appeals. Moreover, while the court of appeals averaged 869 cases per year disposed of by

written opinion during the years 2001-2009, in 2016 it handed down only 570 written

opinions. Accordingly, the rationale for handing down memorandum opinions no longer

exists. We therefore overrule In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63

(1985) (per curiam). Hence forth, all briefed cases submitted to the court of appeals must be

disposed of by full, written majority opinions.

       Finally, Arkansas Supreme Court Rule 5-2(e) has previously allowed the court of

appeals to issue memorandum opinions. Effective immediately, Rule 5-2(e) is amended to


                                              -2-
                                  Cite as 2017 Ark. 221

read as follows:

(e) Opinion Form. Opinions of the Court of Appeals shall may only be in conventional form.

or memorandum form.




                                           -3-